Citation Nr: 0927835	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
condition, to include as secondary to the Veteran's service-
connected degenerative disc disease of the cervical and 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

This Veteran was a member of the U.S. Army Reserve who served 
on active duty from June 1980 to November 1980 and from 
February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
December 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the Board's December 2008 remand and within the 
applicable response period allowed after issuance of the May 
2009 Supplemental Statement of the Case (SSOC), this Veteran 
submitted additional medical evidence to the Board via a 
faxed medical opinion and prescription received on June 10, 
2009.  An additional copy of this evidence was received by 
postal mail on June 26, 2009.  This medical evidence is 
pertinent to the appeal and has not yet been considered by 
the RO, the agency of original jurisdiction.  

In order to expedite the appeal and reach a determination in 
this case, the Board solicited, via the Veteran's service 
representative, a waiver of the Veteran's procedural right to 
review of the newly submitted evidence by the AOJ in the 
first instance.  However, by correspondence dated in July 
2009, the Veteran's accredited service representative 
indicated that in the absence of a full grant of the benefit 
sought, waiver of this right would not be granted.  Limited 
Waiver of Regional Office Review, July 2009.  

Here, the Board determines that the additional evidence is 
not merely duplicative of previously considered evidence, and 
as determined above is relevant to the issue on appeal.  As 
the Veteran has the procedural right to have this evidence 
considered by the AOJ prior to Board adjudication, the appeal 
must be returned to the AOJ for this purpose.  38 C.F.R. 
§ 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service 
connection for a left shoulder 
condition, to include as secondary to 
the Veteran's service-connected 
degenerative disc disease of the 
cervical and lumbosacral spine, taking 
into account all new evidence received 
since the May 2009 SSOC.  If the 
determination remains unfavorable to 
the Veteran, he and his representative 
must be furnished an additional 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
SSOC.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




